      Case 3:18-cv-02980-S Document 1 Filed 11/07/18                 Page 1 of 7 PageID 1


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 MOUSE ON THA TRACK LLC, BOOSIE BAD AZZ                      §
 PUBLISHING LLC, PHAT BOSS PUBLISHING,                       §
 SAVAGE LIFE PUBLISHING LLC, and TRILL                       §
 PRODUCTIONS,                                                §
                                                             §
        Plaintiffs,                                          §     No. ___________________
                                                             §
 v.                                                          §
                                                             §
 PARG MANAGEMENT LLC and DARYUSH                             §
 FERDOWS,                                                    §
                                                             §
        Defendants.                                          §



                                          COMPLAINT
       Plaintiffs, by their undersigned attorneys, allege:

       1.        This is a suit for copyright infringement under Title 17 of the United States Code.

       2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue in this

District is proper pursuant to 28 U.S.C. § 1400(a).

       3.       Plaintiffs allege three (3) causes of action for copyright infringement based on the

Defendants’ public performances of Plaintiffs’ copyrighted musical compositions. SCHEDULE
A, annexed to the Complaint, sets forth in summary form the allegations hereinafter made with

respect to the Plaintiffs, their copyrighted musical compositions, and Defendants’ acts of

infringement.

                                            The Parties
       4.       The Plaintiffs named in Column 2 (all references to “columns” herein refer to the

numbered columns set forth in Schedule A) are the owners of the copyrights in the original

musical compositions listed in Column 3, and are properly joined in this complaint under Rule

20 of the Federal Rules of Civil Procedure.
      Case 3:18-cv-02980-S Document 1 Filed 11/07/18                  Page 2 of 7 PageID 2



        5.       Defendant Parg Management LLC (“PML”) is a limited liability company that is

organized under Texas law with offices at 11035 Ables Lane, Dallas, Texas 75354.

        6.       At all times hereinafter mentioned, PML did, and still does, own, control, manage,

operate, and maintain a place of business for public entertainment, accommodation, amusement,

and refreshment known as Park Avenue, located at 11035 Ables Lane, Dallas, Texas 75354.

        7.       Musical compositions were and are publicly performed at Park Avenue.

        8.       On information and belief, defendant Daryush Ferdows a/k/a Dario Ferdows

(“Ferdows”) (together with PML the “Defendants”) is an individual who resides and/or does

business in this District.

        9.       At all times hereinafter mentioned, Ferdows was, and still is, principal, manager,

and/or officer of PML.

        10.      At all times hereinafter mentioned, Ferdows was, and still is, responsible for the

control, management, operation and maintenance of the affairs of PML.

        11.      At all times hereinafter mentioned, Defendants jointly had, and still have, the right

and ability to supervise and control the activities that take place at Park Avenue, including the

right and ability to supervise and control the public performance of musical compositions at the

establishment.

        12.      Each Defendant derives a direct financial benefit from the public performance of

musical compositions at Park Avenue.

                             Facts Specific to Defendants’ Infringement of
                             Plaintiffs’ Copyrighted Musical Compositions
        13.      The Plaintiffs are all members of the American Society of Composers, Authors,

and Publishers (“ASCAP”), a membership association that represents, licenses, and protects the

public performance rights of its more than 660,000 songwriter, composer, and music publisher

members.

        14.      Each ASCAP member grants to ASCAP a non-exclusive right to license the

performing rights in that member’s copyrighted musical compositions.               On behalf of its


                                                   2
      Case 3:18-cv-02980-S Document 1 Filed 11/07/18               Page 3 of 7 PageID 3



members, ASCAP licenses public performances of its members’ musical works, collects license

fees associated with those performances, and distributes royalties to its members, less ASCAP’s

operating expenses.

        15.   In undertaking the conduct complained of in this action, Defendants knowingly

and intentionally violated Plaintiffs’ rights. Defendants’ knowledge and intent are established by

the following facts:

        (a)   On December 1, 2014, Defendants entered into a license agreement with ASCAP.

        (b)   Defendants failed to pay license fees as required by the license agreement, and on

        March 2, 2017, upon due notice, ASCAP terminated the agreement for default.

        (c)   Despite reminders of their liability under the United States Copyright Law,

        Defendants have continued to present public performances of the copyrighted musical

        compositions of ASCAP members at Park Avenue, including the copyrighted works

        involved in this action, without permission, during the hours that the establishment is

        open to the public for business and presenting musical entertainment.

        16.     Since March 2, 2017, ASCAP representatives have made multiple attempts to

contact the Defendants, or their representatives, agents, or employees, to offer to reinstate the

ASCAP license for Park Avenue, subject to payment of fees owed under the terms of the license.

        17.    ASCAP’s various communications put Defendants on notice that unlicensed

performances of ASCAP’s members’ musical compositions at Park Avenue constitute

infringement of ASCAP’s members’ copyrights in their musical works.

        18.    Defendants have refused all of ASCAP’s license offers for Park Avenue.

        19.    The original musical compositions listed in Column 3 were created and written by

the persons named in Column 4.

        20.   Each composition was published on the dates stated in Column 5, and since the date

of publication have been printed and published in conformity with Title 17 of the United States

Code.




                                                3
      Case 3:18-cv-02980-S Document 1 Filed 11/07/18                 Page 4 of 7 PageID 4



        21.     The Plaintiffs named in each cause of action, including their predecessors in

interest, if any, complied in all respects with Title 17 of the United States Code, secured the

exclusive rights and privileges in and to the copyright of each composition listed in Column 3,

and received from the Register of Copyrights a Certificate of Registration, identified as set forth

in Column 6.

        22. Defendants on the dates specified in Column 7, and upon information and belief, at

other times prior and subsequent thereto, infringed the copyright in each composition named in

Column 3 by giving public performances of the compositions at Park Avenue, for the

entertainment and amusement of the patrons attending said premises, and Defendants threaten to

continue such infringing performances.

        23. The public performances at Park Avenue of the Plaintiffs’ copyrighted musical

compositions on the dates specified in Column 7 were unauthorized: neither Defendants, nor any

of the Defendants’ agents, servants or employees, nor any performer was licensed by, or

otherwise received permission from any Plaintiff, or any agent, servant, or employee of any

Plaintiff, to give such performances.

        24. In undertaking the conduct complained of in this action, Defendants knowingly and

intentionally violated Plaintiffs’ rights.

        25.    The many unauthorized performances at Park Avenue include the performances of

the three (3) copyrighted musical compositions upon which this action is based.

        26.    At the times of the acts of infringement complained of, the Plaintiff named in each

cause of action was an owner of the copyright in the composition therein named.

        27.    The said wrongful acts of the Defendants have caused and are causing great injury

to the Plaintiffs, which damage cannot be accurately computed, and unless this Court restrains

the Defendants from the further commission of said acts, said Plaintiffs will suffer irreparable in-

jury, for all of which the said Plaintiffs are without any adequate remedy at law.




                                                 4
      Case 3:18-cv-02980-S Document 1 Filed 11/07/18                       Page 5 of 7 PageID 5



          WHEREFORE, Plaintiffs pray:

          I.     That Defendants and all persons acting under the direction, control, permission, or

authority of Defendants be enjoined and restrained permanently from publicly performing the

aforementioned compositions -- or any of them -- and from causing or permitting the said com-

positions to be publicly performed at Park Avenue, or in any place owned, controlled, managed,

or operated by Defendants, and from aiding or abetting the public performance of such

compositions in any such place or otherwise.

          II.    That Defendants be decreed to pay such statutory damages as to the Court shall

appear just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than Thirty Thousand

Dollars ($30,000) nor less than Seven Hundred and Fifty Dollars ($750) in each cause of action

herein.

          III.   That Defendants be decreed to pay the costs of this action and that a reasonable

attorney’s fee be allowed as part of the costs.

          IV.    For such other and further relief as may be just and equitable.



Dated:    November 7, 2018                        /s/ Stacy R. Obenhaus
                                                  Stacy Obenhaus
                                                  Texas Bar No. 15161570
                                                  Abigail K. Drake
                                                  Texas Bar No. 24105817
                                                  Foley Gardere
                                                  Foley & Lardner LLP
                                                  2021 McKinney, Suite 1600
                                                  Dallas, Texas 75201
                                                  Tel: 214.999.3000
                                                  Fax: 214.999.4667
                                                  sobenhaus@foley.com
                                                  adrake@foley.com

                                                  Counsel for Plaintiffs




                                                     5
                 Case 3:18-cv-02980-S Document 1 Filed 11/07/18       Page 6 of 7 PageID 6


                                             Schedule A

Columns
1            2                 3             4                5               6                7
                                                                              Certificate of
Cause of                       Musical                        Date of         Registration     Date of Known
Action       Plaintiff         Composition   Writers          Publication     Number           Infringement

1.         MOUSE ON THA      INDEPENDENT     Webster          February 26,    PA 1-924-164     May 18, 2018
           TRACK LLC                         Gradney          2008

           BOOSIE BAD AZZ                    Jeremy Allen
           PUBLISHING LLC
                                             Torence Hatch
           PHAT BOSS
           PUBLISHING                        Melvin Vernell

           SAVAGE LIFE
           PUBLISHING LLC

           TRILL
           PRODUCTIONS


2.         SAVAGE LIFE         BAD BITCH     Webster          July 5, 2005    PA 1-925-098     May 18, 2018
           PUBLISHING LLC                    Gradney

           MOUSE ON THA                      Jeremy Allen
           TRACK LLC

           TRILL
           PRODUCTIONS
        Case 3:18-cv-02980-S Document 1 Filed 11/07/18      Page 7 of 7 PageID 7


3.   MOUSE ON THA     WIPE ME       Jeremy Allen    June 22, 2007   PA 1-638-614   May 18, 2018
     TRACK LLC        DOWN          (p/k/a Mouse)

     TRILL                          J. Reed
     PRODUCTIONS
